DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 5-8, and 12-26 are pending and currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2022 and 06/15/2022 have been considered by the examiner.

	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “illumination emitter”, “imaging circuitry”, “solid state imaging circuitry”, “control force transfer elements”, “twist-lock”, “illumination LED”, “drivers”, “rigid segments enclosing passages”, “fiber optic fibers”, and “illumination source distal of the bendable portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Fig. 5(c) as described in [0047] of Applicant’s specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 12, 13, and 16 are objected to because of the following informalities: 
Claim 1 recites “the handle” in lines 14, 19, and 20. The examiner believes “the handle portion” are the correct words to use here.
Claim 1 recites “a joint” in line 16. The examiner believes “the joint” are the correct words to use here.
Claim 1 recites “to provide surgical mechanical force”. The examiner believes “to provide mechanical force”, as stated in Applicant’s specification on page 1, are the correct words to use here.
Claim 1 recites “to receive imaging signal”. The examiner believes “to receive an imaging signal” are the correct words to use here.
Claim 1 recites “a surgeon”. The examiner believes “the surgeon” are the correct words to use here.
Claim 12 recites “mechanical connectors”. The examiner believes “the mechanical connectors” are the correct words to use here.
Claim 13 recites “a handle”. The examiner believes “the handle portion” are the correct words to use here.
Claim 13 recites “to receive imaging signal”. The examiner believes “to receive the imaging signal” are the correct words to use here.
Claim 16 recites “pairs of the segments”. The examiner believes “pairs of the rigid segments” are the correct words to use here.
Claim 16 recites “and distal portion”. The examiner believes “and a distal portion” are the correct words to use here.
Claim 16 recites “a the rigid segments”. The examiner believes “the rigid segments” are the correct words to use here.
Claim 16 recites “a surgeon” in line 12. The examiner believes “the surgeon” are the correct words to use here.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“illumination emitter” in claim 1, 13, 14, 15, 16, 25, and 26
 “Drivers” in claim 16
 “control force transfer elements” in claims 1 and 16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“an LED” or “an emission end of a fiber optic fiber” as seen in Applicant’s specification [0003]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 12-15, 19, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bendable portion" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the handle electronics" in line 19. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the bendable distal portion" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the illumination driver" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 5-8 and 12-15 are similarly rejected by virtue of their dependency upon claim 1.
The term “relatively incompressible” in claim 1 and claim 19 is a relative term which renders the claim indefinite. The term “relatively incompressible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph [0019] of Applicant’s specification recites “the bendable portion 202 may be formed of elastic material, with an internal stiffener that is relatively stiff and incompressible against longitudinal compression dimension, and flexible in lateral and/or inclination bending” but does not state how incompressible it must be in order for it to be “relatively incompressible”.
Claim limitations “drivers” and “control force transfer elements” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not recite “drivers”. Although the specification recites what the control force transfer elements do in paragraph [0002] and [0049], the specification does not recite what the control force transfer elements actually are. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0009694 to Schultz et al. (hereinafter “Schultz”) and U.S. Publication No. 2012/0116398 to Goldfarb et al. (hereinafter “Goldfarb”).
Regarding claim 1, Schultz discloses a replaceable endoscope tip for an endoscope ([0117]; Fig. 1A- removably attached elongated member 111), comprising: an insertion shaft (Fig. 1A- elongated tubular structure 110) having a rigid proximal portion (Fig. 1A- mechanical connector 150) and a distal portion (Fig. 1A-distal tip 120), 
	an illumination emitter (Fig. 1D- illuminator 126) and solid state imaging circuitry at or near a distal tip of the bendable distal portion (Fig. 1D- camera 124;[0120]), the illumination emitter being designed to illuminate ([0120]-an illuminator 126 is arranged within the probe piece so as to provide lighting at the distal tip 120), and the imaging circuitry being designed to capture imaging of, an interior of a body cavity for a surgeon during surgery (Fig. 1D- camera 124); 
	a coupling designed to separably connect the replaceable endoscope tip (Fig. 1A- mechanical connector 150) at a joint to a handle portion (Fig. 1A-hand piece 114), and to disconnect the joint ([0117]- a hand piece 114 and a removably attached elongated member 111), the coupling having: 
		mechanical connectors ([0084]-A variety of different configurations may be employed, e.g., where the proximal end of the elongated member engages the hand-held control unit to provide an operable connection between the two, such as by a snap-fit configuration, an insertion and twist configuration) designed: 
			to permit removal of the replaceable endoscope tip from the handle for disposal and replacement ([0117]- The hand-held, self-contained, portable diagnostic imaging device 100 illustrated in these figures includes a hand piece 114 and a removably attached elongated member 111); and 
			to connect to form a joint designed to provide surgical mechanical force transfer between a surgeon's hand to the insertion shaft (see examiner’s annotated Fig. 1A); 
		electrical connectors designed to connect the replaceable endoscope tip to electronics in the handle (Fig. 1B-connectors 199), the handle electronics designed for drive of the illumination emitter and to receive imaging signal from the imaging circuitry (Fig. 1B-electronic control board 190), the handle being designed to permit sterilization between uses ([0085]- In other instances, to provide for desired sterility to the hand-held control unit, the device may include a removable sterile covering attached to the proximal end of the elongated member that is configured to seal the hand-held control unit from the environment). 

    PNG
    media_image1.png
    406
    582
    media_image1.png
    Greyscale

Although the embodiment of Fig. 1A of Schultz does not expressly teach the distal portion being bendable to direct a field of view of imaging circuitry in a desired direction, the bendable portion including a series of articulated rigid segments joined by rotatable joints to permit bending of the bendable portion, the bendable portion being relatively incompressible in compression in its longitudinal dimension; control force transfer elements designed to permit a surgeon to direct a direction of the imaging circuitry by transfer of mechanical force directed by a surgeon to the bendable portion to cause the bendable portion to bend under the surgeon's control, the embodiment of Figs. 5A-5B of Schultz does teach the distal portion being bendable to direct a field of view of imaging circuitry in a desired direction (Fig. 5A- flexible portion 500), the bendable portion including a series of articulated rigid segments to permit bending of the bendable portion (Fig. 5B- cut-outs 510), the bendable portion being relatively incompressible in compression in its longitudinal dimension (Fig. 5A- flexible portion 500); control force transfer elements designed to permit a surgeon to direct a direction of the imaging circuitry by transfer of mechanical force directed by a surgeon to the bendable portion to cause the bendable portion to bend under the surgeon's control ([0148]- Depending on the number and orientation of the cut-outs, this flexible portion 500 may be flexible in a plurality of directions and degrees, and may be controlled by a concomitant number of control cables connected to switches or other mechanical controls within the hand piece).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Fig. 1A of Schultz to utilize a bendable distal portion and control force transfer elements, as taught by the embodiment of Figs. 5A-5B of Schultz. It would have been advantageous to make the combination to allow for flexion of this portion of the probe piece, in one or more directions ([0148] of Schultz).
Schutlz does not expressly teach the bendable portion including a series of articulated rigid segments joined by rotatable joints.
However, Goldfarb teaches of an analogous endoscopic device (Fig. 2- surgical probe 1) having the bendable portion (Fig. 2- digit 3) including a series of articulated rigid segments (Fig. 2- articulated phalanxes 10, 18, and 26) joined by rotatable joints (Fig. 2- pivot pin 41).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Schultz, so that the articulated rigid segments are joined by rotatable joints, as taught by Goldfarb. It would have been advantageous to make the combination so that the segments may pivot relative to one another ([0043] of Goldfarb).
The modified device of Schultz in view of Goldfarb will hereinafter be referred to as modified Schultz. 
Regarding claim 6, modified Schultz teaches the replaceable endoscope tip of claim 1, and Schultz further discloses wherein: the bendable portion is bendable in one dimension ([0077]- [0078]- an integrated articulation mechanism that imparts steerability to at least the distal end of the elongated member or a component thereof is also present in the device, such that the elongated member is the elongated member is configured for distal end articulation).
Regarding claim 7, modified Schultz teaches the replaceable endoscope tip of claim 1, wherein: the bendable portion is bendable in two orthogonal dimensions ([0078]- The extent of distal component articulations of the invention may vary, such as from −180 to +180°; e.g., −90 to +90°. Alternatively, the distal probe tip articulations may range from 0 to 360°, such as 0 to +180°, and including 0 to +90°).
Regarding claim 12, modified Schultz teaches the replaceable endoscope tip of claim 1, and Schultz further discloses wherein: mechanical connectors of the coupling include a twist-lock designed to affix the replaceable endoscope tip to the handle portion ([0084]- A variety of different configurations may be employed, e.g., where the proximal end of the elongated member engages the hand-held control unit to provide an operable connection between the two, such as by a snap-fit configuration, an insertion and twist configuration, etc.).
Regarding claim 13, modified Schultz teaches the replaceable endoscope tip of claim 1, and Schultz further discloses further comprising: a plurality of the replaceable endoscope tips of claim 1 ([0166]- the kits may include one or more of the above devices, and/or components thereof, e.g., elongated members, hand-held control units, sterile coverings, etc., as described above); and a handle with electronics designed for drive of the illumination emitter and to receive imaging signal from the imaging circuitry (Fig. 1A-hand piece 114); packaged for integrated shipment and sale ([0166]- Various components may be packaged as desired, e.g., together or separately).
Regarding claim 15, modified Schultz teaches the replaceable endoscope tip of claim 1, and Schultz further discloses wherein: the illumination emitter is an emission end of a fiber optic light path driven by an illumination source distal of the bendable portion ([0065]- The light sources may be light emitting diodes (LEDs) configured to emit light of the desired wavelength range, or optical conveyance elements, e.g., optical fibers… the physical location of the light source, e.g., LED, may vary, such as any location in the elongated member, in the hand-held control unit, etc.).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0009694 to Schultz et al. (hereinafter “Schultz”) and U.S. Publication No. 2012/0116398 to Goldfarb et al. (hereinafter “Goldfarb”) and further in view of U.S. Publication No. 2014/0114129 to Peh et al. (hereinafter “Peh”).
Regarding claim 5, modified Schultz teaches the replaceable endoscope tip of claim 1, but neither Schultz nor Goldfarb expressly teach further comprising a solid sheath surrounding the bendable portion, the bendable distal portion being extendable from and retractable into the solid sheath.
However, Peh teaches of an analogous endoscopic device further comprising a solid sheath (Figs. 1A-1B- sheath 14) surrounding the bendable portion (Fig. 1B- deployment catheter 16), the bendable distal portion being extendable from and retractable into the solid sheath (see [0072]- [0074]- imaging hood 12 may be advanced relative to catheter 14 and deployed from a distal opening of catheter 14, as shown by the arrow).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Schultz to utilize a solid sheath surrounding the bendable portion, the bendable distal portion being extendable from and retractable into the solid sheath, as taught by Peh. It would have been advantageous to make the combination so that it may be deployed into an expanded shape and retracted ([0020] of Peh).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0009694 to Schultz et al. (hereinafter “Schultz”) and U.S. Publication No. 2012/0116398 to Goldfarb et al. (hereinafter “Goldfarb”) and further in view of U.S. Publication No. 2021/0052145 to Rauniyar et al. (hereinafter “Rauniyar).
Regarding claim 8, modified Schultz teaches the replaceable endoscope tip of claim 1, but neither Schultz nor Goldfarb expressly teach wherein: the imaging circuitry is mounted within at or near a distal tip of the bendable portion via a pannable mounting.
However, Rauniyar teaches of an analogous endoscopic device wherein: the imaging circuitry is mounted within at or near a distal tip of the bendable portion via a pannable mounting.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Rauniyar so that the imaging circuitry (Fig. 2- camera assembly 108) is mounted within at or near a distal tip of the bendable portion via a pannable mounting ([0036]- the slanted portions 120 of the distal tip 106 and the slanted portions 122 of the shaft 104 are sized and angled such that the distal tip 106 may articulate within a permitted range of rotation without interference from the shaft 104), as taught by Rauniyar. It would have been advantageous to make the combination so that the distal tip may articulate within a permitted range of rotation without interference from the shaft ([0036] of Rauniyar).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0009694 to Schultz et al. (hereinafter “Schultz”) and U.S. Publication No. 2012/0116398 to Goldfarb et al. (hereinafter “Goldfarb”) and further in view of U.S. Publication No. 2017/0078583 to Haggerty et al. (hereinafter “Haggerty”).
Regarding claim 14, modified Schultz teaches the replaceable endoscope tip of claim 1, but neither Schultz nor Goldfarb expressly teach wherein: the illumination emitter is an illumination LED mounted at or near the distal tip.
However, Haggerty teaches of an analogous endoscopic device wherein: the illumination emitter is an illumination LED mounted at or near the distal tip ([0262]-Although the illustrated sensor/camera housing 500 does not include a light source, this is an option; a suitably sized LED or group of LED's can be included around the periphery of the lens).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Schultz so that the illumination emitter is an illumination LED mounted at or near the distal tip, as taught by Haggerty. It would have been advantageous to make the combination in order to provide a source of light for illumination of the operative field ([0262] of Haggerty).
Claims 16-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0107416 to Birnkrant in view of U.S. Publication No. 2012/0116398 to Goldfarb et al. (hereinafter “Goldfarb”).
Regarding claim 16, Birnkrant teaches of a bendable portion of an endoscope shaft (Fig. 1- distal portion 110), comprising: 
	providing a mechanical connection between a rigid proximal portion of an endoscope (Fig. 1-shaft 104) and distal portion of the endoscope (Fig. 1-distal tip 120), a the rigid segments enclosing passages for: 
		drivers for one or more illumination emitters lying at or near the distal tip of the distal portion (Fig. 3B- light-transmitting fiber bundle 254 and illumination unit 202; [0045]), the illumination emitter being designed to illuminate an interior of a body cavity for a surgeon during surgery (Fig. 3B- light-transmitting fiber bundle 254; [0045]), the drivers designed to communicate illumination energy from a proximal end of the endoscope to the illumination emitter (Fig. 3B- illumination unit 202; [0045]); 
		control wiring to and signal wiring from (Fig. 3B- power cable 256 & image-transmitting cable 216; [0046]- In order to convey an image from the objective lens 218 to the proximal image sensor, an image-transmitting fiber bundle is connected therebetween) solid state imaging circuitry (Fig. 3B- imaging unit 204) at or near the distal tip of the endoscope (Fig. 3B- imaging unit 204; [0046]- the imaging unit 204 has an image sensor 214 positioned substantially adjacent to the objective lens 218 at the distal end 106 of the shaft), the imaging circuitry being designed to capture imaging of the body cavity interior (Fig. 3B- imaging unit 204); 
		control force transfer elements designed to permit a surgeon to direct a direction of view of the imaging circuitry by transfer of mechanical force from a surgeon to the bendable portion to cause the bendable portion to bend under the surgeon's control (Fig. 3B-articulation unit 206).
Birnkrant does not expressly teach a plurality of rigid segments joined by rotatable joints between consecutive pairs of the segments.
However, Goldfarb teaches of an analogous endoscopic device (Fig. 2- surgical probe 1) including a plurality of rigid segments (Fig. 2- articulated phalanxes 10, 18, and 26) joined by rotatable joints between consecutive pairs of the segments (Fig. 2- pivot pin 41).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Birnkrant so that the articulated rigid segments are joined by rotatable joints, as taught by Goldfarb. It would have been advantageous to make the combination so that the segments may pivot relative to one another ([0043] of Goldfarb).
The modified device of Birnkrant in view of Goldfarb will hereinafter be referred to as modified Birnkrant.
Regarding claim 17, modified Birnkrant teaches the bendable portion of an endoscope shaft of claim 16, and Birnkrant further discloses wherein: the plurality includes at least four segments (Fig. 1 - distal portion 110).
Regarding claim 18, modified Birnkrant teaches the bendable portion of an endoscope shaft of claim 16, but neither Birnkrant nor Goldfarb expressly teach further comprising: a flexible sheath or cover over the articulated rigid segments designed to reduce intrusion or pinching.
However, Schultz teaches of an analogous endoscopic device including a flexible sheath or cover over the articulated rigid segments designed to reduce intrusion or pinching (Fig. 5a- hydrophobic tube 510; [0148]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Birnkrant to utilize a flexible sheath or cover over the articulated rigid segments, as taught by Schultz. It would have been advantageous to make the combination to prevent material ingress into the segments ([0148] of Schultz).
Regarding claim 19, modified Birnkrant teaches the bendable portion of an endoscope shaft of claim 16, and Birnkrant further discloses further comprising: the bendable portion is formed of a plurality of rigid segments, bendable in its lateral and elevation dimensions, and relatively incompressible in compression in its longitudinal dimension ([0038]- A distal portion (or bending portion) 110 disposed proximally from the distal end 106 can be articulated and deflected in any direction within a plane relative to a longitudinal axis 112).
Regarding claim 20, modified Birnkrant teaches the bendable portion of an endoscope shaft of claim 16, and Birnkrant further discloses wherein: the bendable portion is bendable in one dimension ([0038]- A distal portion (or bending portion) 110 disposed proximally from the distal end 106 can be articulated and deflected in any direction within a plane relative to a longitudinal axis 112).
Regarding claim 21, modified Birnkrant teaches the bendable portion of an endoscope shaft of claim 16, and Birnkrant further discloses wherein: the bendable portion is bendable in two orthogonal dimensions ([0038]- A distal portion (or bending portion) 110 disposed proximally from the distal end 106 can be articulated and deflected in any direction within a plane relative to a longitudinal axis 112).
Regarding claim 22, modified Birnkrant teaches the bendable portion of an endoscope shaft of claim 16, and Birnkrant further discloses wherein: the imaging circuitry is mounted within at or near a distal tip of the bendable portion (Fig. 3B- imaging unit 204) via a pannable mounting ([0038]- A distal portion (or bending portion) 110 disposed proximally from the distal end 106 can be articulated and deflected in any direction within a plane relative to a longitudinal axis 112).
Regarding claim 25, modified Birnkrant teaches the bendable portion of an endoscope shaft of claim 16, and Birnkrant further discloses wherein: the illumination emitter is an illumination LED mounted at or near the distal tip (claim 11- wherein said illumination unit comprises: at least one light emitting diode (LED) disposed at the distal end of the shaft).
Regarding claim 26, modified Birnkrant teaches the bendable portion of an endoscope shaft of claim 16, and Birnkrant further discloses wherein: the illumination emitter is an emission end of a fiber optic light path driven by an illumination source distal of the bendable portion, and the illumination driver is one or more fiber optic fibers ([0045]- a light source, e.g., a fiber optic light, L.E.D., or the like, may be placed at bulbous probe-tip 32 (FIG. 6)).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0107416 to Birnkrant and U.S. Publication No. 2012/0116398 to Goldfarb et al. (hereinafter “Goldfarb”) and further in view of U.S. Publication No. 2007/0225556 to Ortiz et al. (hereinafter “Ortiz).
Regarding claim 23, modified Birnkrant teaches the bendable portion of an endoscope shaft of claim 16, the rigid segments further enclosing passages for passage of irrigation fluid to improve view from a lens or window over the imaging circuitry.
However, Ortiz teaches of an analogous endoscopic device further enclosing passages for passage of irrigation fluid to improve view from a lens or window over the imaging circuitry (see [0029]- The lens cleaning sprayer 44 is in fluid communication with a fluid source coupled to the endoscopic device 10 through a fluid inlet port 24 disposed on the handle 12. Fluid for cleaning the lens 42 is delivered from the fluid inlet port 24 through a fluid delivery tube 38).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Birnkrant to utilize passages for passage of irrigation fluid to improve view from a lens or window over the imaging circuitry, as taught by Ortiz. It would have been advantageous to make the combination for cleaning the lens ([0029] of Birnkrant).
Regarding claim 24, modified Birnkrant teaches the bendable portion of an endoscope shaft of claim 16, the rigid segments further enclosing passages for passage of inflation fluid to enlarge a cavity for surgery.
However, Ortiz teaches of an analogous endoscopic device wherein the rigid segments further enclosing passages for passage of inflation fluid to enlarge a cavity for surgery (see [0029]- The lens cleaning sprayer 44 is in fluid communication with a fluid source coupled to the endoscopic device 10 through a fluid inlet port 24 disposed on the handle 12. Fluid for cleaning the lens 42 is delivered from the fluid inlet port 24 through a fluid delivery tube 38).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Birnkrant, so that the rigid segments further enclose passages for passage of inflation fluid to enlarge a cavity for surgery, as taught by Ortiz. It would have been advantageous to make the combination for cleaning the lens ([0029] of Birnkrant).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-8, and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/434,766 to Lord et al. in view of U.S. Publication No. 2011/0009694 to Schultz et al. (hereinafter “Schultz”), and U.S. Publication No. 2014/0114129 to Peh et al. (hereinafter “Peh”). Claims 1-18 of Lord et al. disclose all of the limitations of claims 6, 7, 8, 14, but do not disclose certain limitations of claims 1, 5, 12, 13, and 15.
Regarding claim 1, copending Application No. 16/434,766 to Lord et al. discloses a replaceable endoscope tip for an endoscope, comprising: an insertion shaft having a rigid proximal portion and a distal portion (claim 1), the distal portion being bendable to direct a field of view of imaging circuitry in a desired direction (claim 1), an illumination emitter and solid state imaging circuitry at or near a distal tip (claim 1), the illumination emitter being designed to illuminate, and the imaging circuitry being designed to capture imaging of, an interior of a body cavity for a surgeon during surgery (claim 1); a coupling designed to separably connect the replaceable endoscope tip at a joint to a handle portion (claim 1), and to disconnect the joint (claim 1), and to connect to form a joint designed to provide surgical mechanical force transfer between a surgeon's hand to the insertion shaft (claim 1); electrical connectors designed to connect the replaceable endoscope tip to electronics in the handle (claim 1), the handle electronics designed for drive of the illumination emitter and to receive imaging signal from the imaging circuitry (claim 1), the handle being designed to permit sterilization between uses (claim 1); control force transfer elements designed to permit a surgeon to direct a direction of the imaging circuitry by transfer of mechanical force directed by a surgeon to the bendable 24 distal portion to cause the bendable portion to bend under the surgeon's control (claim 1).
	However, Schutlz teaches of an analogous endoscopic device including the bendable portion including a series of articulated rigid segments joined by rotatable joints to permit bending of the bendable portion (Fig. 5B- cut-outs 510), the bendable portion being relatively incompressible in compression in its longitudinal dimension (Fig. 5A- flexible portion 500); mechanical connectors ([0084]-A variety of different configurations may be employed, e.g., where the proximal end of the elongated member engages the hand-held control unit to provide an operable connection between the two, such as by a snap-fit configuration, an insertion and twist configuration) designed: to permit removal of the replaceable endoscope tip from the handle for disposal and replacement ([0117]- The hand-held, self-contained, portable diagnostic imaging device 100 illustrated in these figures includes a hand piece 114 and a removably attached elongated member 111).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lord et al. to include the bendable portion and mechanical connectors of Schultz. It would have been advantageous to make the combination to allow for flexion of this portion of the probe piece, in one or more directions ([0148] of Schultz) and to provide an operable connection between the handle and the endoscope tip ([0084] of Schutlz).
Regarding claim 5, Peh teaches of an analogous endoscopic device further comprising a solid sheath (Figs. 1A-1B- sheath 14) surrounding the bendable portion (Fig. 1B- deployment catheter 16), the bendable distal portion being extendable from and retractable into the solid sheath (see [0072]- [0074]- imaging hood 12 may be advanced relative to catheter 14 and deployed from a distal opening of catheter 14, as shown by the arrow).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lord to utilize a solid sheath surrounding the bendable portion, the bendable distal portion being extendable from and retractable into the solid sheath, as taught by Peh. It would have been advantageous to make the combination so that it may be deployed into an expanded shape and retracted ([0020] of Peh).
Regarding claim 12, Schultz teaches of an analogous endoscopic device wherein: mechanical connectors of the coupling include a twist-lock designed to affix the replaceable endoscope tip to the handle portion ([0084]- A variety of different configurations may be employed, e.g., where the proximal end of the elongated member engages the hand-held control unit to provide an operable connection between the two, such as by a snap-fit configuration, an insertion and twist configuration, etc.).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lord to utilize a twist-lock as taught by Schultz. It would have been advantageous to make the combination to provide an operable connection between the handle and the endoscope tip ([0084] of Schutlz).
Regarding claim 13, Schultz teaches of an analogous endoscopic device further comprising: a plurality of the replaceable endoscope tips of claim 1 ([0166]- the kits may include one or more of the above devices, and/or components thereof, e.g., elongated members, hand-held control units, sterile coverings, etc., as described above); and a handle with electronics designed for drive of the illumination emitter and to receive imaging signal from the imaging circuitry (Fig. 1A-hand piece 114); packaged for integrated shipment and sale ([0166]- Various components may be packaged as desired, e.g., together or separately).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lord et al. to utilize a plurality of the replaceable endoscope tips and a handle with electronics designed for drive of the illumination emitter and to receive imaging signal from the imaging circuitry, as taught by Schultz. It would have been advantageous to make the combination in order to package the components ([0166] of Schultz).
Regarding claim 15, Schultz teaches of an analogous endoscopic device wherein: the illumination emitter is an emission end of a fiber optic light path driven by an illumination source distal of the bendable portion ([0065]- The light sources may be light emitting diodes (LEDs) configured to emit light of the desired wavelength range, or optical conveyance elements, e.g., optical fibers… the physical location of the light source, e.g., LED, may vary, such as any location in the elongated member, in the hand-held control unit, etc.).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lord et al. to utilize an emission end of a fiber optic light path driven by an illumination source distal of the bendable portion, as taught by Schultz. It would have been advantageous to make the combination in order to emit light ([0065] of Schultz).
Regarding claims 6, 7, 8, and 14, copending Application No. 16/434,766 to Lord et al. discloses the bendable portion is bendable in one dimension (claim 1), the bendable portion is bendable in two orthogonal dimensions (claim 1), the imaging circuitry is mounted within at or near a distal tip of the bendable portion via a pannable mounting (claim 5), the illumination emitter is an illumination LED mounted at or near the distal tip (claim 1)
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795